TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00528-CV



                            Ava Sue Anderson Vercher, Appellant

                                                 v.

                                   Trimmings, Inc., Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 86,041, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on March 1, 2018. On appellant’s

motion, the time for filing was extended to May 30, 2018. Appellant has now filed a second

amended motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than July 31, 2018.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on June 14, 2018.



Before Justices Puryear, Pemberton, and Bourland